ITEMID: 001-85561
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF GŐGÖS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1948 and lives in Slovenské Darmoty, Slovakia.
5. On 15 June 1992 some of his relatives brought an action against the applicant seeking termination of their common ownership of a house. The applicant brought counterclaims which he subsequently modified several times.
6. In the course of the first-instance proceedings, the applicant challenged, in vain, the Budapest II/III District Court for bias, arguing that the President of the court – who was not sitting on the bench hearing the case – and the plaintiffs’ lawyer were sisters-in-law.
7. At the hearings on 20 October 1992 and 14 March 1996 Judge E., who was in charge of the case, instructed the plaintiffs to complete their action in a comprehensive form. Subsequently, the case was assigned to Judge H.
8. After having held several hearings and obtained the opinions of three experts, on 3 May 1999 the District Court ordered the auction of the property at issue and determined the parties’ respective shares of the sale price.
9. The applicant appealed to the Budapest Regional Court. In the course of the second-instance proceedings, his two further motions for bias – submitted against the Regional Court’s bench hearing the case – were unsuccessful.
10. After having obtained a further expert opinion, on 12 December 2000 the Regional Court upheld in essence the District Court’s judgment. It finally set the minimum price for the house in question at 27 million Hungarian forints (HUF).
11. On 25 February 2002 execution was ordered. The house in question was auctioned for HUF 41.8 million on 25 April 2002.
12. On 26 November 2003 the Supreme Court dismissed the applicant’s petition for review. The decision was served on the applicant in February 2004.
VIOLATED_ARTICLES: 6
